Citation Nr: 1719616	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel



INTRODUCTION

The Appellant had periods of active duty for training (ACDUTRA) between June 1954 to February 1965 in the Tennessee National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Appellant's back disability is not related to his military service.


CONCLUSION OF LAW

The criteria for a back disability have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA's duty to notify was satisfied in the VCAA letter sent to the Appellant in April 2013.  As for the duty to assist, the Appellant has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Although the appellant's complete service treatment records could not be located, this is inconsequential as he has denied receiving treatment in service.  See statement in support of claim dated in April 2013.  

The Appellant was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for a back disability.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Aside from the Appellant's lay assertions, the evidence does not in any way suggest that the claimed post-service disability is related to any in-service injury and/or medical treatment.  The Board finds that any claim of continuity of symptoms since service is not credible, for reasons explained below.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issue adjudicated below.

II. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

III. Analysis

The Board has reviewed all of the evidence in the Appellant's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As discussed above, the appellant did not undergo a VA examination for his claim of entitlement to service connection for a back disability.  The appellant's entrance medical examination in June 1954 noted that his spine was normal.  A reenlistment examination in June 1957 shows a normal clinical evaluation of the spine.  A medical history given by the appellant in June 1957 contains no references to back problems.  The same is true of a June 1960 service medical examination report and medical history.

After separating from service, the Appellant underwent another medical examination in March 1964, in which his spine was again noted to be normal.  A medical history given by the Appellant at that time does not contain any mention of back problems.  He denied having arthritis, or bone or joint problems.  He also denied having worn a brace or back support.

Throughout the record there is no evidence connecting the Appellant's back disability to his military service.  In fact, the Appellant underwent a cervical spine fusion in June 1993.  However, at this time there was no mention by the Appellant of low back pain, for which he is currently seeking service connection.  In a written statement submitted in October 2003, the Appellant reported that "I do not have military-related injuries".   However, later, in an application for VA compensation submitted in October 2012, he reported that he had a lower back disability that occurred in May 1960.  He further stated that his treatment began in June 2012.  He recounted that his MOS of truck mechanic required heavy lifting.  

A treatment record dated in February 2013 from Southeast Pain management Center reflects that the Appellant reportedly had onset of pain in July 2012 with exacerbation in October 2012.  He reportedly had an original injury falling off a ladder, and was status post kyphoplasty in 2011.    

The Board is of the opinion that the current claims of having back problems since service are outweighed by the contemporaneous service examination reports and medical histories showing that no such problem was present.  In addition, the Appellant's current statements are contradicted by his earlier statement in 2003 in which he denied having any service-related injury.  

Therefore, as the evidence of record does not demonstrate sufficient continuity of symptoms or a positive nexus between the Appellant's current disability and military service, service connection for a back disability is not warranted.


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Appellant contends that his exposure to gunfire, and specifically exposure to M-1, Carbines, and howitzer weapons without available ear protection, caused his current bilateral hearing loss and tinnitus.  

Generally, a disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101 (16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1 (k), 3.303 (2016).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  38 U.S.C.A. § 101 (21), (22) (West 2014); 38 C.F.R. § 3.6 (c)(1) (2016).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).

In December 2014, the Appellant underwent a VA hearing loss and tinnitus examination.  The examiner stated that he was unable to provide an opinion regarding the Appellant's hearing loss, tinnitus, and military noise exposure because the examiner was unable to determine the Appellant's active duty service dates and military occupation during his active duty service.  The Board finds this examination inadequate to the extent that the examiner did not provide an opinion regarding the etiology of the Appellant's bilateral hearing loss and tinnitus.  On remand, the RO should reschedule the Appellant for a VA hearing loss and tinnitus examination and instruct the examiner to take into consideration any service that can be verified, to include the Appellant's reported ACDUTRA, specifically the multiple two-week periods of ACDUTRA service shown on his National Guard service retirement credits record, to include periods in every year from 1954 through 1964 except 1963. 

Additionally, in rendering the opinion, the audiologist should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Appellant's current bilateral hearing loss is or is not merely a delayed response to in-service exposure to artillery and other gunfire.

In July 2015, the Appellant submitted a private medical opinion from Dr. J.B.S. stating that the Appellant's sensorineural hearing loss is at least as likely as not caused by his reported history of noise exposure in the military.  However, the audiogram results were not included with the opinion.  Therefore, the Board finds the opinion inadequate as a basis to determine eligibility for service connection for bilateral hearing loss. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make a determination as to whether the multiple two-week periods of ACDUTRA service shown on his National Guard service retirement credits record, to include periods in every year from 1954 through 1964 except 1963, constituted ACDUTRA for VA compensation purposes.  Any appropriate development should be accomplished.  .

2.  Obtain any outstanding VA treatment records and associate those documents with the Appellant's claims file.

3.  Once the above development has been completed, forward a copy of the Appellant's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.  

4.  After reviewing the record, and with consideration of the Appellant's statements and private medical records (specifically Dr. J.B.S. and records from the S.P.M) and the Appellant's ACDUTRA dates found in his National Guard retirement credits record, the examiner is asked to address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater), that the Appellant's bilateral hearing loss began in service, was caused by service, or is otherwise related to the Appellant's military service?  (Specifically, the multiple two-week periods of "ACDUTRA" service shown on his National Guard service retirement credits record, to include a period in every year from 1954 through 1964 except 1963.)

b)  Is it at least as likely as not (a 50 percent probability or greater), that the Appellant's tinnitus began in service, was caused by service, or is otherwise related to the Appellant's military service?

The examiner should not base any opinions on the absence of service treatment records.  

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5.  The RO must notify the Appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Appellant does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

6.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

7.  Then, the RO should readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted to the Appellant's satisfaction, the Appellant should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


